Citation Nr: 0809509	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for tibial shin 
splint, left leg.

2.  Entitlement to a compensable rating for tibial shin 
splint, right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from October 2001 until June 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

In June 2004, the veteran requested review by a Decision 
Review Officer (DRO) of his claim on appeal.  In a February 
2005 statement of the case a DRO addressed his claim de novo 
as part of the appeal process.  See 38 CFR § 3.2600 (2007).  
The Board accordingly considers the claim to have been 
properly adjudicated at the RO level, including for purposes 
of appellate review.


FINDING OF FACT

Throughout the rating period on appeal the veteran's 
bilateral tibial shin splints have been manifested by 
complaints of pain and swelling, but without objective 
evidence of an associated knee or ankle disability.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for tibial shin 
splint, left leg, have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5262 (2007).

2. The criteria for a compensable rating for tibial shin 
splint, right leg, have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.40, 4.45, 4.71a, DC 5262 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

At the outset, the Board notes that the veteran's claims are 
appeals from an initial assignment of a disability rating.  
As such, the claims require consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, as will be discussed below, the record does 
not support the assignment of different percentage ratings 
during the time period on appeal.

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable evaluation pursuant to DC 5299-
5262.  Specifically, DC 5299-5262, indicates impairment of 
the tibia and fibula.  See 38 C.F.R. § 4.27 (2007) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99").   

Under DC 5262, a malunion of the tibia and fibula of either 
lower extremity requiring a brace warrants a 10 percent 
evaluation if there is a slight knee or ankle disability.  
The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2007).  

After review, the Board finds that the preponderance of the 
evidence is against an increased evaluation.  Specifically, a 
September 2003 VA examination report notes that the veteran 
did not use crutches, braces, canes or other assistant 
devices to ambulate.  He reported experiencing constant 
moderate-to-severe pain in the shins associated with 
swelling.  

Upon physical examination, there was moderate tenderness to 
palpation proximally on the shins, but there was no drainage, 
edema, painful motion, weakness, redness, or heat.  There was 
also no malunion, nonunion any lose motion or false joint.  
He also walked with a normal gait and did not have any visual 
deformities, angulation, false motion, shortening, 
intraarticular involvement of the joints, or ankylosis.  
There was also no leg discrepancy or sign or bone disease.  

The diagnosis rendered was bilateral tibial shin splints with 
no evidence of stress fractures, which was based on a private 
three phase bone scan conducted in September 2002.  

A subsequent VA examination report dated in January 2007 
shows that the veteran continued to complain of bilateral 
lower extremity pain and swelling.   He related his pain to 
standing and walking.  At that time he also did not need 
assistance to ambulate and he was taking oral medication to 
treat his symptoms.  

On examination, he had an antalgic gait and there was 
evidence of abnormal weight bearing.  The relevant diagnosis 
was bilateral shin splints, which had significant effects on 
his occupational activities as a result of lower extremity 
pain.  Both shins were tender and the left shin was noted as 
allodynia.  However, it was noted that in view of his 
allodynic symptoms the shin splint were over imposed by his 
already service-connected radiculopathy. 

During both VA examinations, flexion of the knees was 140 
degrees and extension was 0 degrees.  There was also no 
painful motion in the range of motion findings and there was 
no additional limitation of motion on repetitive use.  The 
September 2003 VA examination reflected the only limited 
range of motion finding for the ankle with a dorsiflexion 
range of 0 to 10 degrees.  However, during both examinations 
he had full plantar flexion.  

The Board acknowledges that in a July 2004 Report of Medical 
History, the veteran indicated that he required the use of 
corrective devices such as prosthetic devises, knee brace(s), 
back support(s), lifts, or orthotics, etc.  However, in his 
explanation he indicated that he required back support for 
his already service-connected lumbar disability.  Moreover, 
in the same report he denied any foot trouble, impaired use 
of legs or feet, knee trouble, and bone, joint or other 
deformity.  

In this case, there is no evidence of a malunion of the tibia 
and fibula of either leg requiring the use of a brace, nor 
are the findings sufficient to show that the veteran has a 
slight knee or ankle disability.  The Board therefore finds 
that the criteria for a compensable rating under DC 5262 are 
not shown to have been met for either leg.  

In this regard, the Board acknowledges the veteran's 
complaints of pain and swelling raised during both VA 
examinations and in private treatment records.  For example, 
during the September 2003 VA examination he described being 
limited at his work because he could not go down steps and 
his daily activities were also limited because he was unable 
to play softball, run, and do yard work.  

At that time he also reported two occasions of flare-ups in 
the last year, which caused him to be absent from his job.  
In January 2007, he related his pain to standing walking.  
Furthermore, private treatment records noted that the he 
complained of pain in his lower extremities.  

Although he experienced moderate pain on forced dorsiflexion 
of the ankle, he was not additionally limited by pain, 
fatigue, weakness, or lack of endurance in the knees or 
ankles following repetitive use during the September 2003 VA 
examination.  He also walked unaided at both VA examinations.  

There was also no painful motion in the range of motion 
findings and there was no additional limitation of motion on 
repetitive use during either VA examination.  Moreover, 
during his January 2007 VA examination, the veteran reported 
missing one week of work in the past twelve months; however, 
such absence was attributed to his already a service-
connected lumbar disability.      

The Board has considered the statements from the veteran 
regarding his service-connected bilateral tibial shin 
splints.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges that the veteran's complaints of pain 
and its effects on his daily activities; however, as noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.  The Board 
has also considered whether staged ratings are appropriate 
during the entire rating period on appeal, but finds no 
distinct time periods where the veteran's symptoms warranted 
different ratings.  

In sum, throughout the entirety of the rating period on 
appeal, a noncompensable evaluation for bilateral tibial shin 
splints is appropriate and there is no basis for a higher 
ratings.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, private and VA treatment records 
are associated with the claims file, and the veteran 
underwent VA examinations in September 2003 and January 2007.  
Accordingly, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A compensable rating for tibial shin splint, left leg, is 
denied.

A compensable rating for tibial shin splint, right leg, is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


